DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 6/23/22. By virtue of this amendment, claims 1-20 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 9, 16-17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neri et al (US Pub. No: 2019/0350054).
Regarding claim 1, Neri et al disclose in figures 2-6 and 9 that, a light emitting diode (LED) lighting apparatus comprising: a first LED array (figures 2 or 9, (load A, or 902); a second LED array (load b or 904); a first driving chip (206) configured to receive AC power, and to control the first LED array based on a first control signal; a second driving chip(208) configured to receive the AC power, and to control the second LED array (load B)based on a second control signal(paragraphs [0006-0008]); a communication device (control circuit(214) which includes a communication interface (228)) configured to generate the first control signal and the second control signal based on a request from an external device(230m 204); and an AC/DC converter(206) configured to receive the AC power, and to provide DC power to the communication device(228). Paragraphs [0038-0065].
Regarding claim 2, Neri et al disclose wherein each of the first LED array and the second LED array comprises LED elements connected in series or in parallel. Figure 9.
Regarding claim 4, Neri et al disclose wherein each of the first control signal and the second control signal comprises a pulse width modulation (PWM) signal. Paragraphs [0082-0083].
Regarding claim 6, Neri et al disclose wherein the AC/DC converter comprises a buck-converter connected between the communication device and the AC power.
Regarding claim 9, Neri et al disclose in figures 2, 7-9 that, a light emitting diode (LED) lighting apparatus comprising: a first LED array (load A or 902)configured to emit first light having a first brightness; a second LED array (load B or 904) configured to emit second light having a second brightness; a driving chip configured to receive AC power, and to control a first driving current of the first LED array and a driving current of the second LED array; a first switching circuit configured to selectively provide the AC power to the first LED array based on a first control signal; a second switching circuit configured to selectively provide the AC power to the second LED array based on a second control signal; a communication device configured to generate the first control signal and the second control signal based on a request received from an external device; and an AC/DC converter configured to receive the AC power, and to provide DC power to the communication device. Paragraphs [0006-0008 and 0063-065].
Regarding claim 16, Neri et al disclose in figures 2, 6-9 that, an method of operating a light emitting diode (LED) lighting apparatus, the method comprising: receiving AC power; converting the AC power to DC power using a buck-converter(206)(paragraph[0081]); providing the DC power to a communication device(228);  generating a plurality of control signals using the communication device(228); and  control circuit(214) for controlling any one or any combination of brightness and color temperature of a plurality of LED arrays of the LED lighting apparatus based on the plurality of control signals. Paragraphs [0006-0008 and 0063-065].
Regarding claim 17, Neri et al disclose further comprising receiving request information corresponding to each of the plurality of LED arrays from an external device in the communication device.
Regarding claim 19, Neri et al disclose wherein the controlling comprises controlling a driving current corresponding to each of the plurality of LED arrays using a tuning method. Figures 2 and 9.
Regarding claim 20, Neri et al disclose wherein the controlling comprises performing AC dimming of a driving current corresponding to each of the plurality of LED arrays using a switching method. Figures 2 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7-8, 14-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Neri et al (US Pub. No: 2019/0350054) in view of Sooch et al (US Pub. No: 2020/0281058).
Regarding claim 3, Neri et al do not disclose wherein the first LED array is configured to emit light having a first brightness or a first color temperature based on the first control signal, and
wherein the second LED array is configured to emit light having a second brightness or a second color temperature based on the second control signal.
	Sooch et al disclose wherein the first LED array is configured to emit light having a first brightness or a first color temperature based on the first control signal, and
wherein the second LED array is configured to emit light having a second brightness or a second color temperature based on the second control signal. Figure 9, paragraphs [0006, 0071-0076].
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Sooch et al into the circuit of Neri et al to set or in order color temperature and brightness.
	Regarding claim 5, combination Neri et al and Sooch et al disclose wherein the external device comprises an artificial intelligence (AI) speaker or a smart phone, and wherein the communication device is further configured to receive request information about a brightness or a color temperature from the external device. Figure 9 of Sooch et al.
Regarding claim 7, combination Neri et al and Sooch et al disclose wherein the AC/DC converter further comprises an electromagnetic interference (EMI) improvement control filter. Paragraph[0093] of Sooch et al.
Regarding claim 8, combination Neri et al and Sooch et al disclose wherein the DC power provided to the communication device by the AC/DC converter is less than 0.5 W while the LED lighting apparatus is operating in a standby mode. Paragraph [0069] of Sooch et al.
Regarding claim 14, combination Neri et al and Sooch et al disclose wherein the AC/DC converter comprises: a buck-converter configured to receive the AC power and to output the DC power; and a noise electromagnetic interface (EMI) improvement control filter configured to filter the first control signal and the second control signal, wherein the buck-converter is connected between the communication device and the AC power.
Regarding claim 15, combination Neri et al and Sooch et al disclose wherein the DC power is 3.3V or 5V.
Regarding claim 18, combination Neri et al and Sooch et al disclose further comprising filtering the plurality of control signals using an electromagnetic interface (EMI) improvement control filter. Paragraph[0093] of Sooch et al.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Neri et al (US Pub. No: 2019/0350054) in view of Huang et al (US Pub. No: 2020/0120770).
Regarding claim 10, Neri et al disclose all the claimed limitation except for mentioning that, wherein the first color temperature is higher than the second color temperature.
Huang et al disclose wherein the first color temperature is higher than the second color temperature. Figures 2-3 and paragraph [0013].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Huang et al into the array of controller of Neri et al  to control provide the first color temperature is higher than the second color temperature.
Regarding claim 11, eed disclose wherein each of the first LED array and the second LED array comprises: LED elements connected in series or in parallel as shown in figure 9.
However, Neri et al do not disclose a first balancing circuit configured to balance each of the LED elements of the first LED array; and a second balancing circuit configured to balance each of the LED elements of the second LED array.
Huang et al disclose a first balancing circuit configured to balance each of the LED elements of the first LED array; and a second balancing circuit configured to balance each of the LED elements of the second LED array as shown in figure 3, paragraphs [0036-0039].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Huang et al into the array of controller of Neri et al to improve or stabilize current/voltage to each array of LEDs.
Regarding claim 12, combination Neri et al and Huang et al are capable of performing that, wherein each of the first balancing circuit and the second balancing circuit comprises a balancing resistor. See figure 3 of Huang et al.
Regarding claim 13, combination Neri et al and Huang et al disclose wherein each of the first switching circuit and the second switching circuit is configured to select whether to connect a corresponding LED array of a corresponding balancing circuit. See figure 3 of Huang et al and a switching circuit (22).
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844